         Case 1:19-cv-05934-BMC Document 29 Filed 02/14/20 Page 1 of 1 PageID #: 305




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                                    HOPE Y. LU
Corporation Counsel                             100 CHURCH STREET                             Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                    Phone: (212) 356-2294
                                                                                                        Fax: (212) 356-2038
                                                                                                           hlu@law.nyc.gov




                                                                                    February 14, 2020


        By ECF and U.S. Mail (w/ enclosures)

        The Honorable Brian M. Cogan
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11021

                        Re:    The City of New York, et al. v. United States Postal Service, et al.,
                               Case No. 1:19-cv-5934 (Cogan, J.)


        Dear Judge Cogan:

                Enclosed please find Your Honor’s hard courtesy copies of the Memorandum of Law of
        Plaintiffs the City of New York, the States of California, Connecticut, and Illinois, and the
        Commonwealth of Pennsylvania in Opposition to Defendants’ Motion to Dismiss, mailed
        contemporaneously with filing on ECF today.




                                                             Respectfully submitted,


                                                      By:    /s/ Hope Y. Lu_______________________
                                                             Hope Y. Lu
                                                             Assistant Corporation Counsel


        cc:      All Counsel of Record (by ECF) (w/ enclosures)
